PER CURIAM HEADING






                     NO. 12-05-00252-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

MELVIN HARVEY, JR.,                                   §     APPEAL FROM THE 321ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

TONYA SANDERS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., July 8, 2005.  See Tex. R. App. P. 32.1. 
On August 15, 2005, this Court notified Appellant that he should file a docketing statement
immediately if he had not already done so.  On the same date, this Court also notified Appellant that
the notice of appeal filed in this case does not contain the information specifically required by Texas
Rule of Appellate Procedure 25.1(d) and (e).  Appellant was further informed that unless a proper
notice of appeal was filed with the trial court on or before September 14, 2005, the appeal would be
referred to the Court for dismissal.  
            Because Appellant did not file a docketing statement as requested in our August 15, 2005
letter, this Court issued a second notice on September 2, 2005, advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been
paid on or before August 25, 2005, but had not been received.  See Tex. R. App. P. 5.  The notice
further provided that unless the docketing statement and filing fee were filed on or before September
12, 2005, the appeal would be presented for dismissal in accordance with Rule 42.3.  The dates for
filing the docketing statement, the filing fee, and a proper notice of appeal have passed, and
Appellant has not complied with the Court’s requests.  Because Appellant has failed, after notice,
to comply with Rules 5, 25.1(d) and(e), and 32.1, the appeal is dismissed.  See Tex. R. App. P.
42.3(c).
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


























(PUBLISH)